Citation Nr: 1756565	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar strain (back disability) from December 9, 2013.   

2.  Entitlement to an evaluation in excess of 10 percent for left knee retropatellar pain syndrome (left knee disability). 

3.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus (foot disability) from April 23, 2012, and in excess of 30 percent from June 21, 2016.

4.  Entitlement to a compensable evaluation for seborrheic dermatitis (skin disability) from April 23, 2012, and in excess of 10 percent from June 21, 2016. 

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).




ORDER

Entitlement to an evaluation in excess of 10 percent for a back disability from December 9, 2013 to June 21, 2015 is denied.

Entitlement to an evaluation of 20 percent for a back disability from June 21, 2016 is granted.

Entitlement to an evaluation in excess of 10 percent for a bilateral foot disability from April 23, 2012 is denied.

Entitlement to an evaluation in excess of 30 percent for a bilateral foot disability from June 21, 2016 is denied.

Entitlement to a compensable evaluation for a skin disability from April 23, 2012 is denied.

Entitlement to an evaluation in excess of 10 percent for a skin disability from June 21, 2016 is denied. 


FINDINGS OF FACT

1.  From December 9, 2013to June 21, 2016 to the Veteran's back disability was manifested by painful motion.

2.  From June 21, 2016, the Veteran's back disability was manifested by muscle spasm, localized tenderness, and guarding that resulted in abnormal gait or abnormal spinal contour.     

3.  From April 23, 2012 to June 21, 2016, the Veteran's bilateral foot disability has been manifested by symptoms such as pain and decreased longitudinal arch height on weight-bearing.  There has been no objective evidence of marked deformity, pain on manipulation or evidence of characteristic callosities.
4.  From June 21, 2016, the Veteran's bilateral foot disability has been manifested by symptoms such as pain on manipulation of the feet, swelling on use, and characteristic callouses.  There has been no objective evidence of pronounced bilateral pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

5.  From April 23, 2012 to June 21, 2016, the Veteran's skin disability affected less than 5 percent of the entire body, and less than 5 percent of exposed areas are affected, and did not require any systemic therapy.

6.  From June 21, 2016, the Veteran's skin disability affected at least 5 percent, but less than 20 percent, of the entire body, and less than 5 percent of exposed areas are affected, and did not require any systemic therapy.


CONCLUSIONS OF LAW

1.  From December 9, 2013 to June 21, 2016, the criteria for a disability evaluation in excess of 10 percent for the Veteran's back disability have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2017).

2.  From June 21, 2015, the criteria for a disability evaluation of 20 percent for the Veteran's back disability have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2017).

3.  From April 23, 2012, the criteria for a disability evaluation in excess of 10 percent for bilateral foot disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a (2017).

4.  From June 21, 2016, the criteria for a disability evaluation in excess of 30 percent for bilateral foot disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a (2017).
5.  From April 23, 2012 to June 21, 2016, the criteria for a disability rating in excess of 10 percent for a skin disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, DC 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from October 1998 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file was subsequently transferred to the RO in Los Angeles, California.

This case was previously before the Board in December 2015, when it was remanded for further development. 

While this appeal was pending, in an August 2016 rating decision, the RO increased the evaluation of bilateral pes planus to 30 percent, effective June 21, 2016; the evaluation of a skin disability to 10 percent, effective June 21, 2016; granted service connection for degenerative arthritis of the spine with Intervertebral Disc Syndrome (IVDS) with an evaluation of 40 percent, effective June 21, 2016.  The issues on appeal have been adjusted accordingly, as reflected above.  

The issues of entitlement to an evaluation in excess of 10 percent for a left knee disability and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes (DCs) identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119   (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.
1.  Back Disability

The Veteran contends that his back disability is more severe than currently evaluated.  He filed a service-connection claim for his back disability in April 2012.  The Veteran disagreed with the initial noncompensable disability rating awarded, and in a December 2, 2015 Board decision, the Board granted a 10 percent disability rating for the period prior to December 9, 2013, and remanded the period after December 9, 2013 for further development. The propriety of the rating after December 9, 2013, therefore, is here on appeal.

The Veteran's back disability was evaluated under Diagnostic Code (DC) 5237 from April 23, 2012 to June 21, 2016, and under DC 5243 effective June 21, 2016.
The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2017).  Here, the Board notes that the Veteran receives a separate rating for degenerative arthritis of the spine with IVDS with an evaluation of 40 percent, effective June 21, 2016.  The Veteran has not appealed this rating, and it is not before the Board at this time.

The Veteran underwent a VA examination for his back in December 2013.  The Veteran reported that he did not experience flare-ups.  Upon physical examination, the examiner noted that the Veteran's forward flexion ended at 90 degrees (normal), with no objective evidence of painful motion; extension ended at 25 degrees, with painful motion starting at 25; right and left lateral flexion ended at 25 degrees, with painful motion starting at 25; and right and left lateral rotation ended at 30 degrees, with no objective evidence of painful motion.  After repetitive-use testing, the only change noted was in the forward flexion, which ended at 85 degrees.  

The examiner noted that the Veteran had less movement than normal and pain on movement, with the pain sometimes limiting the Veteran's abilities.  There was no pain on palpation, altered gait, guarding, or muscle spasms.  Muscle strength was normal, and there was no muscle atrophy.  Deep tendon reflexes were normal to hypoactive, sensory exam was normal, straight leg raises were negative, there was no radicular pain or symptoms, no IVDS, and no other neurologic abnormalities or findings.  The Veteran used no assistive devices, the Veteran would not be equally served by amputation or a prosthesis, there was no arthritis, and no other pertinent findings.  The examiner noted that the Veteran's back disability impacted his ability to work, as he had limitations to bending, pushing, pulling, lifting, and carrying 50 pounds occasionally and 25 pounds frequently.  The Veteran was reported to be able to perform activities of daily living (ADLs) with the previously-mentioned weight limitations.         

The Veteran underwent another VA examination for his back on June 21, 2016.  The examiner noted that the Veteran experienced lumbosacral strain, and experienced flare-ups which consisted of sharp pains, especially with bending.  Veteran related that he experienced functional impairment such as bending, lifting, pushing and pulling (i.e. vacuuming), and walking up and down the stairs.  Upon physical examination, the examiner noted that the Veteran's forward flexion ended at 75 degrees, extension ended at 10 degrees, right lateral flexion ended at 10 degrees, left lateral flexion ended at 15 degrees, and right and left lateral rotation ended at 30 degrees.  All ranges of motion exhibited pain, and there was pain on weight bearing.  There was objective evidence of localized tenderness or pain on palpation, including lumbar paraspinals, moderately severe.    

After repetitive-use testing, forward flexion ended at 20 degrees, extension ended at 10 degrees, right lateral flexion ended at 15 degrees, left lateral flexion ended at 15 degrees, and right and left lateral rotation ended at 15 degrees.  The examiner noted that pain significantly limited functional ability with repeated use over a period of time.  In terms of range of motion, forward flexion to 25 degrees, extension 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that pain significantly limited functional ability during flare-ups.  In terms of range of motion, forward flexion to 25 degrees, extension 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  

The examiner noted that the Veteran had muscle spasm, localized tenderness, and guarding that resulted in abnormal gait or abnormal spinal contour.  The examiner also related that the Veteran had disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength was normal, there was no muscle atrophy, reflexes were normal, sensory exam was normal, and straight leg raising tests were negative.  There was radiculopathy noted (the Board here notes that the Veteran currently receives a separate rating for radiculopathy stemming from his back disorder, which he has not appealed, so this issue is not currently before it).  There was no ankyloses of the spine, and no other neurologic abnormalities.  The examiner noted that the Veteran experienced IVDS (again, the Veteran currently receives a separate rating for IVDS stemming from his back disorder, which he has not appealed, so this issue is not currently before it).  The Veteran used no assistive devices, and had no other functional impairment.  X-rays showed arthritis of the thoracolumbar spine.  The examiner added that the Veteran's back disability impacted his ability to work, as the Veteran reported that his back pain affected prolonged sitting (especially when driving), standing, walking, and repetitive bending, and that the Veteran avoided heavy lifting and stairs.  

In sum, after review of the totality of the competent medical evidence on file regarding the Veteran's back symptomatology, a rating in excess of 10 percent for the period from December 9, 2013to June 21, 2016 is not warranted based on range of motion because the evidence on file does not show symptoms productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, so as to warrant a 20 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017); Hart v. Mansfield, 21 Vet. App. 505 (2007).
  
From June 21, 2016, the Board finds that a rating of 20 percent is warranted based on the fact that the June 21, 2016 examiner noted that the Veteran had muscle spasm, localized tenderness, and guarding that resulted in abnormal gait or abnormal spinal contour.  A higher rating of 40 percent is not warranted, as the evidence of record did not show forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements concerning his back pain as well as the criteria necessary for rating the disability on appeal.   

2.  Bilateral Foot Disability

The Veteran contends that his bilateral foot disability is more severe than currently evaluated.  He filed a claim for an increased rating for his bilateral foot disability in April 2012.

The Veteran's bilateral foot disability is evaluated under DC 5276 as 10 percent disabling effective April 23, 2012, and as 30 percent disabling effective June 21, 2016.

Under that code, a 10 percent rating is warranted for moderate bilateral or unilateral pes planus manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of feet; a 20 percent rating is warranted for severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; a 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; a 30 percent evaluation is also provided for pronounced unilateral pes planus; manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances; and a 50 percent rating is warranted for pronounced bilateral pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2017).

The Veteran underwent a VA examination for his feet in December 2013.  The examiner reported that the Veteran had pain on use of both feet, pain was accentuated on use, there was no pain upon foot manipulation, there was no indication of swelling on use, the Veteran did not have the characteristic calluses, his symptoms were relieved by arch supports, and there was no extreme tenderness of plantar surface of the feet.  The Veteran had decreased longitudinal arch height on weight-bearing, there was no marked deformity of the foot, there was no marked pronation of the foot, the weight-bearing line did not fall over or medial to the great toe, and there was no other foot deformity.  There was no "inward" bowing of the Achilles' tendon, and no marked inward displacement and severe spasm of the Achilles' tendon.  There were no other pertinent physical findings or symptoms.  The Veteran used no assistive devices other than corrective shoes or orthotic inserts, and the examiner related that the Veteran would not be equally served by an amputation with a prosthesis.  The examiner related that the Veteran's flatfoot condition impacted his ability to work, as the Veteran occasionally had limitations to prolonged standing and walking, especially on hard and uneven surfaces.  The Veteran was able to perform all his ADLs, with the above limitations.    

The Veteran underwent a VA examination for his feet in June 2016.  The Veteran related that he experienced sharp pains, was uncomfortable in dress shoes, and had occasional swelling.  The Veteran denied any flare-ups.  He stated that prolonged walking caused him foot pain.  The Veteran had pain in both feet, accentuated on use, had pain on manipulation of the feet, swelling on use, and characteristic callouses (on the left foot).  The Veteran did not have extreme tenderness of plantar surfaces, and did have decreased longitudinal arch height of both feet on weight-bearing.  There was no marked pronation of the feet, the weight-bearing line did not fall over or medial to the great toe, and there was no alteration of the weight-bearing line.  There was no "inward" bowing of the Achilles' tendon, and no marked inward displacement and severe spasm of the Achilles' tendon.  There were no other foot issues present.

Upon physical examination, there was no pain, and the Veteran related that he did not walk extensively today.  There was pain on weight-bearing, swelling, disturbance of locomotion, and interference with standing, bilaterally.  The examiner noted that the Veteran's bilateral foot disability significantly limited his ability to function during flare-ups, as the Veteran limped, could not walk for prolonged periods of time, and walked slower.  There was no other functional loss during flare-ups.  There were no other pertinent physical findings or symptoms.  The Veteran used no assistive devices other than corrective shoes or orthotic inserts, and the examiner related that the Veteran would not be equally served by an amputation with a prosthesis.  The examiner related that the Veteran's flatfoot condition did not impact his ability to work.              

After reviewing the above evidence, the Board finds that, from April 23, 2012, 
the Veteran's bilateral foot disability more closely approximated a 10 percent disability rating.  There was no evidence indicating that the Veteran had severe symptoms, including severe bilateral flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, or characteristic callosities.  Although the Veteran has been noted to have pain, there was no pronation, weakness or fatigability, no inward bowing of the Achilles tendon, and no issues with the weight-bearing line.  The overall symptomatology more closely approximates that for a 10 percent disability evaluation.  His gait has been normal and he did not use assistive devices to ambulate.  The Veteran occasionally had limitations to prolonged standing and walking, especially on hard and uneven surfaces.  As such, a 20 percent disability rating for a bilateral foot disability is not warranted.

It is important for the Veteran to understand that without considering the Veteran's pain, the current evaluation could not be justified, let alone a higher evaluation.

From June 21, 2016, the date that the Veteran's bilateral foot disability was increased to 30 percent, the Veteran's bilateral foot disability most closely approximated the assigned 30 percent disability rating.  There was no pronounced bilateral pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  As such, a 50 percent rating is not warranted.   

3.  Skin Disability

The Veteran contends that his skin disability is more severe than currently evaluated.  He filed a claim for an increased rating for his skin disability in April 2012.

The Veteran's skin disability is evaluated under DC 7806 as noncompensable from October 1, 2002, and as 10 percent disabling effective June 21, 2016.  Since the Veteran filed his claim for increase on April 23, 2012, the evaluation from that date to June 21, 2016 shall be considered.  

Under DC 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2017).

In this regard, the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to any oral or parenteral medication prescribed by a medical professional to treat the underlying skin disorder.  VA Adjudications Procedures Manual (M21-1), pt. III, subpt. iv, ch. 4, § J. 3. f (updated October 5, 2015).

July 2012 medical treatment records from VA Medical Center (VAMC) in West Los Angeles indicated psoriasis on the nape of the neck, malar cheeks and hair line. Cream was prescribed for treatment.  An October 2012 dermatology note stated that the Veteran's dermatitis was treated with protopic 0.1 percent cream, but that the medicine was never dispensed because the Veteran could not be reached by phone.  The Veteran was noted to have a facial rash, which was pruritic, which he also sometimes had on his arms, and which worsened with sun exposure.  (Other skin conditions, which are not service-related and not related to his dermatitis, were also noted.)  Veteran was once again prescribed Protopic and Triamcinolone.    

The Veteran underwent a VA examination for his skin in December 2013.  The examiner reported that the Veteran had seborrheic dermatitis.  The Veteran reported that his skin disability manifested in recurrent bilateral symmetrical "white spots" that were dry, scaly, and red, with distribution around the neck, forearms bilaterally, left greater than right, and cheek areas.  The Veteran asserted that his condition was worse over the summer, but was present and itchy year-round.  The examiner noted that the Veteran's skin condition caused a scar on the right posterior neck (1.5 by 1 cm), with no disfigurement.  The Veteran had no malignant skin neoplasms and no systemic manifestations due to any skin disease.  The examiner reported that the Veteran used a topical corticosteroid (Triamcinolone) and another medication (Ketoconazole) constantly/almost constantly.  

The Veteran had no other treatments or procedures, and did not experience any debilitating or non-debilitating episodes.  Total body area affected was less than 5 percent, and exposed area was less than 5 percent.  Upon physical examination, the examiner noted that the Veteran experienced multiple erythematous mini papules on the cheek area, lateral forearms (left more than right), and posterior neck (mild).  The Veteran had no other skin conditions, and there were no other physical findings or symptoms.  Three scars were noted: 1) 0.05 by 0.25 cm, left bicep, healed, stable, painless, non-tender; 2) 1.5 by 1 cm, posterior neck, healed, stable, painless, non-tender; and 3) 0.75 by 0.07 cm, left medial tibia scar, healed, stable, painless, non-tender.  The examiner related that the Veteran's skin condition did not impact his ability to work.         

The Veteran underwent a VA examination for his skin in June 2016.  The examiner noted that the Veteran had a service-connected diagnosis of seborrheic dermatitis, and two skin conditions which were not service-connected, psoriasis and eczema.  The examiner noted that the Veteran did not have any scarring, had no skin neoplasms, and no systemic manifestations due to his skin disease.  The Veteran was treated in the past 12 months with immunosuppressive retinoids (Protopic) for his eczema for six weeks or more out of the year.  He had no other systemic or topical medications for his skin disability, and no debilitating or non-debilitating episodes.  His dermatitis covered 5 to 20 percent of the total body area, and less than 5 percent of exposed body area.  The dermatitis manifested in erythematous papules and patches of skin with mild scaling, on bilateral cheeks and nasolabial folds and posterior neck, and whitish papules on the upper extremities (bilaterally).      

The Veteran had no other skin conditions, and there were no other physical findings or symptoms.  The examiner noted that the Veteran's skin condition impacted his ability to work, as the Veteran stated that he felt that the rash on his face made
him look unprofessional and unapproachable in face to face meetings, and that he experienced constant itching.  

Based on the foregoing, the Board finds that the Veteran's skin disability has been appropriately rated as noncompensable from April 23, 2012 (the date that the Veteran filed his claim for an increase).  The Veteran's skin disability covered less than 5 percent of his body (including exposed) and did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  The Board recognizes that the Veteran used topical creams for his skin disability during this period, that is not considered "systemic therapy."   
  
The evidence does not more nearly approximate the criteria for the next higher rating of 10 percent, which requires at least 5 percent of the entire body or at least 5  percent of exposed areas to be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs to be used for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

For the period from June 21, 2016, the Board finds that the Veteran's skin disability has been appropriately rated at 10 percent.  The Veteran's skin disability covered between 5 and 20 percent of his skin (including exposed), and he did not require intermittent systemic therapy at any point in time. While the Board recognizes that the Veteran's skin disability requires a topical cream, that is not considered "systemic therapy." 

The evidence does not more nearly approximate the criteria for the next higher rating, which requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas to be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs to be used for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

The Board has considered whether a higher rating would be warranted under another DC, but the VA examiners' reports indicate that the skin disability has not resulted in scarring or disfigurement (except three small scars, which were healed, stable, painless, non-tender, and which disappeared) or in any other side effects or symptoms, which could merit a higher evaluation under a separate DC.  Consequently, the Board concludes that DC 7806 most appropriately reflects the Veteran's service-connected skin disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  In addition, although the Veteran does have other skin disabilities, the Board notes that those are separate from his service-connected disability. 

4.  Extraschedular Consideration

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
REMAND

With regard to the left-knee disability, remand is warranted for an adequate examination.  The Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, a remand is required so that the Veteran may be afforded a new VA examination that contain adequate information pursuant to Correia.

As for the TDIU claim, the Board finds that the issue of TDIU is inextricably intertwined with the claim on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the other claim has been completed. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).
  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected left knee disability.  Provide access to the electronic file to the examiner.  The examiner must review the claims file, including all the previous left knee VA examination reports, and note that review in an examination report.

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," then the examiner must specifically indicate why that testing cannot be done.

b) The examiner must also express an opinion whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

c) The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's left knee disability affects him in his everyday life, particularly the impact that it has on the Veteran's ability to secure and follow a substantially gainful occupation.

2. Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case (SSOC) and afford him the appropriate response time.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel

 



Department of Veterans Affairs


